                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                      7:18-CV-7-FL

 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
                 ~                                 )                     ORDER
                                                   )
 JOHN HUDSON FARMS, INC.; PHILLIP                  )
 HUDSON; JOSHUA HUDSON; JEREMY                     )
 HUDSON; WENDY GIDDENS; JACOB                      )
 GIDDENS; and SETH GIDDENS,                        )
                                                   )
                 D~fendants.                       )

        This case is before the court on the consent motion (D.E. 81) by plaintiff United States of

America to excuse the United States Attorney's Office Civil Chief from in-person attendance at

the settlement conference scheduled for 5 June 2019. There being no opposition to the motion and

good cause having been shown, the motion is ALLOWED.

       Joshua Royster, Civil Chief, United States Attorney's Office for the Eastern District of

North Carolina is excused from in-person attendance at the conference, but shall be available by

telephone during the entire settlement conference. At the conference, the United States shall be

represented in-person by Neal Fowler, an Assistant United States Attorney.

       Nothing herein shall be deemed to limit the court's discretion with respect to arrangements

for any further settlement proceedings in this case.

       SO ORDERED, this~( day of May 2019.



                                                       J~
                                                       United States Magistrate Judge
